Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending.  
Priority
Instant application 16973523, filed 12/09/2020 claims benefit as follows:

    PNG
    media_image1.png
    95
    387
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS received 4/29/2021 has been considered unless marked with a strikethrough.

Response to Restriction Requirement
	In the response received 6/10/2022, Applicant elects Group I claims 1-4 drawn to a silane and U2/U3 as the elected specie.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  This applies to both the group and specie election since no arguments were made.
Claims 5-14 are withdrawn as not reading on an elected group.
The elected species are depicted below for convenience:

    PNG
    media_image2.png
    195
    208
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    180
    159
    media_image3.png
    Greyscale
.


If the elected specie is not identified in the art then Examiner will expand his search.  The elected specie was not identified in the art.  Examiner expanded his search and was unable to identify art that reads on the instant claims.  However, a 112 first paragraph rejection is made below.

Claim Rejection – 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a set of possible compounds which include a silicon atom bound to 4 different groups total which are split between R1 and R.  With respect to R1, R1 has at least an oxygen atom bound to silicon with hydrocarbon chains possibly a plurality of chains each separated by a cleavable group selected from an ester, anhydride, amide, carbonate, carbamate, ketal, acetal, disulfide, imine, hydrazine, and oxime group, and at least one thiol or primary or secondary amino group.  
The R group is independently a hydrolytically condensable group.
Thus, the entire set of compounds includes R1 being single or multiple chains all possibly separated by a series of potential groups that are cleavable from the list above.
In the specification, Applicant synthesized U1, U2 and U3 – three compounds as a subset of the entire possible set of the genus.  The only functional groups in this set include thiols, esters, alkoxy, or sulfide groups.  Thus, Applicant has prepared compounds in this subset, but has not provided a sufficient number of examples show possession of the entirety of the instant claims.  For example, there are no examples of the subsets including ketals, acetals, imines, hydrazine, oximes, anhydrides in combination with thiols.  Further, there are no examples in combination with the subset of primary or secondary amines.  
Considering the genus as a set of possible structural space.  Applicant has not tested a sufficient number of sub-sets within this structural space to provide sufficient evidence of possession of the entirety of the genus.
If Applicant amends to the functional groups found in the examples, this rejection will be withdrawn.    

Art Made of Record but Not Applied
	Close prior art is the article to Johanson et al. (“the J article”, made of record on the IDS).
The J article teaches:

    PNG
    media_image4.png
    553
    639
    media_image4.png
    Greyscale
.
The J article teaches overlapping R groups where R is alkyl-O and a = 1.  Further, the J article teaches an amine and cleavable groups .  However, the J article fails to teach R1 having a straight or branched hydrocarbonaceous chain.  Instead, the J article teaches an chain with the carbonyl of the carboxylic acid.  The difference between a carbonyl from a carboxylic acid and an alkoxide is a non-obvious difference.  Thus, the J article fails to teach or suggest the instant claims.
	Additional close art is EP-0779890 (“the ‘890 publication”, made of record on the IDS).
The ‘890 publication teaches for example:

    PNG
    media_image5.png
    91
    646
    media_image5.png
    Greyscale
.
The ‘890 publication fails to teach that R5 can link to the silicon atom through an oxygen since R5 is alkylene, arylene, or combinations of those two.  The ‘890 publication allows for these groups to be interrupted by oxygen or sulphur atoms, but there would need to be a carbon atom first attached that was then interrupted and thus even the broad genus does not overlap with the instant claims.
Conclusion
	No claims allowed.  Rejoinder will be considered when an allowable product claim is identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622